MEMORANDUM **
Robert Volney Justice appeals pro se from the district court’s order denying his Rule 60(b)(5) motion seeking to dissolve a vexatious litigant order entered against him in 2003. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. SEC v. Coldicutt, 258 F.3d 939, 941 (9th Cir.2001). We affirm.
The district court did not abuse its discretion by denying the motion because Justice has not demonstrated any significant change either in factual conditions or in law, nor has he demonstrated that any changed circumstances have made his compliance substantially more onerous, unworkable because of unforeseen obstacles, detrimental to the public interest, or legally impermissible. See id. at 942.
Justice’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.